Citation Nr: 1223967	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-04 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder (MDD), currently rated as 70 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran reportedly had periods of service, including from December 1990 to May 1991, and from August 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for MDD.  A notice of disagreement was received in June 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.  The Veteran testified before a Board hearing in April 2012.  

During the course of the appeal, the question of entitlement to TDIU was raised and was denied by the RO in a June 2011 rating decision.  The Veteran's testimony at the April 2012 Board hearing arguably constitutes a notice of disagreement with the June 2011 rating decision.  However, under the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a TDIU claim can be part of a claim for an increased rating.  The Board therefore finds that the TDIU issue is also properly before the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears that the Veteran was last afforded a VA psychiatric examination in December 2009.  At the April 2012 Board hearing, the Veteran testified that her MDD is not getting better and that her medication has increased.  Notably, the December 2009 VA mental disorder examination report noted the Veteran had never been hospitalized for psychiatric problems.  However, review of the evidence of record reveals that she was subsequently hospitalized in April 2010 for psychiatric complaints.  Under these circumstances where an increase in MMD impairment is suggested by the record, another VA examination is necessary to fully assist the Veteran.  

Additionally, with regard to the TDIU issue, the Board notes that the Veteran's combined service-connected disability rating is 90 percent.  Appropriate medical opinions regarding the effect of his various service-connected disabilities on his ability to obtain gainful employment are therefore appropriate. 

Finally, the last VA treatment records from the Dorn VA Medical Center (VAMC) are dated in January 2011.  As the Veteran testified at the April 2012 Board hearing that she had received VA treatment in December 2011, there appears to be outstanding VA medical treatment records that must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should associate with the claims file all VA treatment records dated from January 2011 to the present from the appropriate VAMC.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

2. After completion of the above, the RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of her MDD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

(a) The examiner should report all examination findings to allow for application of VA's rating criteria for MDD.  

(b) The examiner should also render an opinion as to whether it is at least as likely as not that the MDD precludes substantially gainful employment.  Reasons for such opinion should be furnished.

3. The Veteran should also be scheduled for appropriate VA examination(s) for the purpose of determining the effect of all of the Veteran's service-connected disabilities on her ability to obtain substantially gainful employment.  It is imperative that the claims file be made available to the examiner(s) in connection with the examination.  

The examiner(s) (as appropriate) should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the service-connected disabilities preclude substantially gainful employment.  Reasons for such opinion(s) should be furnished.  

4. After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and her representative should be furnished a supplemental statement of the case (as to both issues), and afforded a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


